                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


MARGIE L ROBINSON,                                    )
                                                      )
                       Plaintiff,                     )
                                                      )       JUDGMENT IN A CIVIL CASE
       v.                                             )
                                                      )       CASE NO. 5:20-CV-285-D
KILOLO KIJAKAZI, Acting Commissioner of               )
Social Security,                                      )
                 Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $2,838.90 in
attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to Justice
Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset Program,
payment will be made by check payable to Plaintiff's counsel, Michael W. Bertics, and mailed to
his office at Lennon, Camak and Bertics, PLLC, 3622 Haworth Drive, Raleigh, North Carolina
27609, in accordance with Plaintiffs assignment to her attorney of her right to payment of
attorney's fees under the Equal Access to Justice Act.


This Judgment Filed and Entered on September 10, 2021, and Copies To:
Michael W. Bertics                                    (via CM/ECF electronic notification)
David N. Mervis                                       (via CM/ECF electronic notification)
Cassia W. Parson                                      (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
September 10, 2021                            (By) /s/ Nicole Sellers
                                               Deputy Clerk




            Case 5:20-cv-00285-D Document 33 Filed 09/10/21 Page 1 of 1
